













Exhibit 10.1


OneBeacon Insurance Group, Ltd.
Long-Term Incentive Plan
2017-2019 Performance Unit Award Agreement
THIS AWARD AGREEMENT (this “Agreement”) is made effective as of February 28,
2017, between OneBeacon Insurance Group, Ltd., a Bermuda company (the “Company”)
and <First NAME> <Last NAME> (the “Participant”).
RECITALS:
WHEREAS, the Board of Directors of the Company (the “Board”) has adopted the
OneBeacon 2017 Long-Term Incentive Plan, as may be amended or restated from time
to time (the “Plan”), which Plan is incorporated herein by reference and made
part of this Agreement;
WHEREAS, the Plan is subject to approval by the Company’s shareholders at the
2017 annual meeting; and
WHEREAS, subject to the approval of the Plan by the Company’s shareholders, the
Performance Compensation Subcommittee of the Compensation Committee of the Board
(the “Committee”) has determined that it would be in the best interests of the
Company to grant the performance unit award provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.
NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.Definitions. Capitalized terms not defined in the body of this Agreement have
the meanings ascribed to them in Annex A (attached hereto and incorporated by
reference). Capitalized terms not defined in the body of this Agreement or in
Annex A have the meanings ascribed to them in the Plan.


2.Grant of Performance Units. Pursuant to Section 8 of the Plan, the Company
hereby grants to the Participant a Performance Unit Award (this “Award”),
covering a number of units determined in the manner set forth in this Agreement
(the “Units”), in consideration of services to be rendered by Participant to the
Company. The target number of Units granted under this Award is <# Of UNITS>
(the “Target Performance Units”). The value of one Unit shall be fixed at
$100.00 (the “Unit Value”) for all purposes under this Agreement. The grant of
Units hereunder is subject to approval of the Plan by the shareholders of the
Company in accordance with Section 19 of the Plan. If such shareholder approval
is not obtained, the grant of Units hereunder shall automatically terminate and
become null and void and be of no further force or effect.


3.Award Period. The Award Period shall be January 1, 2017 through December 31,
2019.


4.Performance Percentage. The Performance Percentage shall be determined based
on achievement against the Combined Ratio Performance Objective set forth on
Annex A. The Performance Percentage may range from 0% to 200% of target.


5.Vesting. Except as otherwise provided herein or in the Plan, the Units will
vest on the last day of the Award Period, December 31, 2019 (the “Vesting
Date”), provided that the Participant has remained continuously employed with
the Company and its subsidiaries through such date.





--------------------------------------------------------------------------------







6.Award Value. As soon as administratively practicable after the end of the
Award Period, the Committee shall certify the level attained for each
Performance Objective. At such time, the Participant shall be awarded an Actual
Value, if any, equal to the product of: (x) the number of Target Performance
Units, multiplied by (y) the Performance Percentage (determined pursuant to
Section 4), multiplied by (z) the Unit Value. The Award Value shall be subject
to adjustments pursuant to the Plan and this Agreement.
   
7.Settlement. The Actual Value will be settled following the Committee’s
certification, and in any event within the first 74 days of 2020 (the
“Settlement Date”), except as set forth in Section 8. Settlement shall be
subject to all terms and conditions of the Plan and to Participant’s compliance
with Section 9. The Actual Value will be settled in cash, in the Company’s Class
A common shares (“Shares”), or partly in cash and partly in Shares, as
determined by the Committee.


(a)
To the extent settled in cash, the cash value will equal (x) the Actual Value,
multiplied by (y) the percentage of this Award settled in cash.



(b)
To the extent settled in Shares, the number of Shares issued will equal (x) the
Actual Value, divided by the fair market value of one Share on the date that the
Committee certified the level attained for the Performance Objectives,
multiplied by (y) the percentage of this Award settled in Shares.



8.Termination of Employment. This Award shall be canceled and forfeited, and no
payment shall be made therefor, if the Participant’s continuous employment with
the Company and its subsidiaries shall terminate for any reason prior to the
Vesting Date, except as set forth below:


(a)Death or Disability. If the Participant’s employment with the Company and its
subsidiaries terminates before the Vesting Date due to the Participant’s death
or Disability, a pro rata portion of the Units shall vest as of the date on
which such termination of employment occurs, determined as follows: (i) the
number of Target Performance Units, multiplied by (ii) a percentage, the
numerator of which is equal to the number of months from the beginning of
January 1, 2017 through the last day of the calendar year in which the
Participant’s termination of employment occurs, and the denominator of which is
equal to 36. Notwithstanding the foregoing, in the case of termination of
employment due to Disability, such pro rata vesting shall be subject to the
Participant (or his representative, as appropriate) signing and delivering an
effective and irrevocable general release of claims (“Release”), in the form
provided by the Company. Such Release must become effective and irrevocable no
later than the 61st day after termination of such Participant’s employment. Any
such pro rata vested portion of the Units will be settled in cash, Shares or
partly in cash and partly in Shares, as determined by the Committee, in the
manner contemplated by Section 7. Such settlement shall be made (A) in the case
of death, within 60 days following the date of termination of employment due to
death, or (B) in the case of Disability, in connection with the next regularly
scheduled payroll after the effectiveness of the Release. For the avoidance of
doubt, this Section 8(a) shall not apply to any death or Disability of the
Participant occurring after the date of termination of the Participant’s
employment for any reason (including Retirement).


(b)Eligible Retirement. In the discretion of the Committee, if the Participant’s
employment with the Company and its subsidiaries terminates before the Vesting
Date due to the Participant’s Retirement, and the Participant executes and
delivers a separation agreement in the form provided by the Company, containing
noncompetition, nonsolicitation and other restrictive covenants, the Committee,
in its sole discretion, may determine to provide for continued vesting credit of
the Units, on a pro rata basis, determined as follows:


(i)
the number of Target Performance Units shall be modified by multiplying (x) the
original number of Target Performance Units set forth in Section 2 by (y) a
fraction, the numerator of which is equal to the number of months from the
beginning of the Award Period through the last day of the Performance Period in
which the Participant’s termination of employment occurs, and the denominator of
which is equal to 36 (the “Modified Target Performance Units”);








--------------------------------------------------------------------------------





(ii)
the excess of the original number of Target Performance Units set forth in
Section 2 over the Modified Target Performance Units shall be immediately
forfeited upon the Participant’s termination of employment;



(iii)
the Modified Target Performance Units shall remain eligible to vest hereunder,
and shall be settled based on their Actual Value; provided that, in determining
Actual Value, the Performance Percentage used shall be determined by the
Committee based on actual performance achievement through the end of the
Performance Period in which the termination of employment occurred (subject to
adjustments pursuant to the Plan and this Agreement).



Such pro rata vesting shall be subject to the Participant’s continued compliance
with the noncompetition, nonsolicitation or other restrictive covenants in his
separation agreement. In addition, such pro rata vesting shall be subject to the
Participant (or his representative, as appropriate) signing and delivering an
effective and irrevocable Release in the form provided by the Company. Such
Release must be signed and delivered after the Committee’s certification of
performance achievement through the end of the Performance Period (such
determination to occur within the first 60 days of the year following such
Performance Period), and must become effective and irrevocable on or before
April 30th of the year of such certification (or such earlier date occurring
between the date of certification and April 30th of such year as may be
specified by the Company). Any such pro rata vested portion of the Units will be
settled in cash, Shares or partly in cash and partly in Shares, as determined by
the Committee, in the manner contemplated by Section 7 (except that, if the
relevant Performance Unit is settled in Shares, the Actual Value shall be
divided by the Fair Market Value of a Share on the last day of the Performance
Period in which the Retirement occurred). Such settlement shall be made on the
next regularly scheduled payroll after the effectiveness of the Release.
Notwithstanding the foregoing, if the Participant breaches the noncompetition,
nonsolicitation or other restrictive covenants in his separation agreement at
any time, then the Participant’s outstanding Units shall be immediately canceled
and forfeited upon such breach, and the full amount recognized from any prior
vesting or settlement of the Units granted hereunder (and any gain thereto)
shall be forfeited and the Participant shall be required to promptly repay such
amounts to the Company within ten (10) days following such breach.
(c)Terminations after the Vesting Date but before Settlement. Notwithstanding
anything herein to the contrary, if the Participant’s employment with the
Company and its subsidiaries terminates on or after the Vesting Date but before
the Settlement Date for any reason (including due to Retirement or a Termination
Without Cause), then settlement of this Award shall be contingent on the
Participant (or his representative, as appropriate) signing and delivering an
effective and irrevocable Release, in the form provided by the Company. Such
Release must be signed and delivered after the Committee’s certification of
performance achievement through the end of the Award Period (such determination
to occur within the first 60 days of the year following such Award Period), and
must become effective and irrevocable on or before April 30th, 2020 (or such
earlier date occurring between the date of certification and April 30, 2020, as
may be specified by the Company). The settlement made in exchange for such
Release shall be made in connection with the next regularly scheduled payroll
after the effectiveness of such Release.
 
(d)Other. With respect to any Termination Without Cause, Constructive
Termination or Adverse Change in the Plan occurring within 24 months after a
Change in Control, Section 8(f) of the Plan shall apply to the Units. In
addition, any continued vesting in connection with Related Employment shall be
determined in the Committee’s sole discretion, pursuant to Section 8(e) of the
Plan.


9.Withholding. The Participant agrees to make appropriate arrangements with the
Company for satisfaction of any applicable income tax withholding requirements,
including the payment to the Company, upon vesting and/or settlement of the
Units (or such earlier or later date as may be applicable under the Internal
Revenue Code), of all such taxes and other amounts, and the Company shall be
authorized to take such action as may be necessary, in the opinion of the
Company’s counsel (including, without limitation, withholding amounts from any
compensation, including cash or Shares payable in settlement of this Award, or
other amount owing from the Company to the Participant), to satisfy all
obligations for the payment of such taxes and other amounts. Unless otherwise
provided by the Company, tax withholding shall be at the applicable minimum
statutory rate.





--------------------------------------------------------------------------------







10.Reduction of the Award. Notwithstanding anything to the contrary herein, the
Committee, in its sole discretion, but subject to Section 409A of the Code and
other applicable law, may reduce any amounts payable to the Participant under
this Agreement in order to satisfy any liabilities owed to the Company by the
Participant.


11.Clawback Policy. Amounts paid pursuant to this Agreement are subject to
clawback by the Company pursuant to the Clawback Policy adopted by the Board on
June 16, 2010. The Clawback Policy generally provides that, in the event of a
restatement of the financial statements of the Company for failure to comply
with the federal securities laws due to misconduct of the Participant, the Board
may require the Participant to reimburse the Company for all or a portion of his
or her compensation, gain or other value realized thereafter on the vesting or
settlement of the Units granted under this Agreement; provided, however, that in
the event of fraud, the Participant shall reimburse the Company for all of such
compensation, gain or other value realized.


12.Securities Laws. The granting of the Units and any other obligations of the
Company under this Agreement shall be subject to all applicable federal,
provincial, state, local and foreign laws, rules and regulations and to such
approvals by any regulatory or governmental agency as may be required. If any
portion of this Award is settled in Shares, the Participant will make or enter
into such written representations, warranties and agreements as the Committee
may reasonably request in order to comply with applicable securities laws and
with this Agreement.


13.No Right to Continued Employment. Neither the Plan nor this Agreement shall
be construed as giving the Participant the right to be retained in the employ
of, or in any consulting relationship to, the Company or any of its
subsidiaries. Further, the Company or any of its subsidiaries may at any time
dismiss the Participant or discontinue any consulting relationship, free from
any liability or any claim under the Plan or this Agreement, except as otherwise
expressly provided herein in this Agreement or the Plan. In addition, nothing
herein shall obligate the Company to make future awards to the Participant.


14.Award Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan, understands the terms of the Plan and this Agreement and that this Award
is subject to all of the terms and provisions set forth in the Plan and in this
Agreement and accepts this Award subject to all such terms and conditions which
are incorporated herein by reference, including, but not limited to, the
requirement to execute a Confidentiality and Nonsolicitation Agreement. In the
event of a conflict between any vesting or forfeiture provision contained in
this Agreement and vesting or forfeiture provision contained in the Plan, this
Agreement will govern and prevail. In the event of any other conflict between a
term or provision contained in this Agreement and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail.


15.Beneficiary Designation. The Participant may file with the Company a written
designation of a beneficiary on such form as may be prescribed by the Company
and may, from time to time, amend or revoke such designation. If no beneficiary
is designated, if the designation is ineffective, or if the beneficiary dies
before the balance of a Participant’s benefit is paid, the balance shall be paid
to the Participant’s estate. Notwithstanding the foregoing, however, a
Participant’s beneficiary shall be determined under applicable state law if such
state law does not recognize beneficiary designations under Awards of this type
and is not preempted by laws which recognize the provisions of this Section.


16.No Rights as Shareholder. The Participant will not be considered a
shareholder of the Company for any purpose with respect to this Award unless and
until Shares are issued to the Participant in settlement of this Award.


17.Adjustments. Without limiting Section 12 of the Plan, in the event of any
certain changes or events affecting the Shares, the Company or one of its
affiliates, or the financial statements of the Company (including any change in
the outstanding Shares by reason of any stock split, stock or extraordinary cash
dividend, recapitalization, merger, consolidation, reorganization, combination
or exchange of Shares or other distribution (other than normal cash dividends)
of Company assets to shareholders), the Committee is authorized to take certain
actions under the Plan that the Committee may determine is appropriate,
including: (i) making equitable adjustments, if any, in the terms





--------------------------------------------------------------------------------





and conditions of this Award, including an adjustment in the target and maximum
number of Shares or kind of Shares or other property that may be issued under
this Award, or an adjustment to any measure of performance, or (ii) making
provision for payment in cash or other property in replacement of this Award, or
substitution or assumption of this Award by any successor. Any such adjustment
shall be made by the Committee and shall be conclusive and binding for all
purposes of the Plan.


18.Sections 409A and 457A of the Internal Revenue Code. The Participant will not
be permitted to elect to defer any payments that may be made pursuant to this
Award, unless the Participant is a participant in the Company’s Deferred
Compensation Plan. This Award is intended to be compliant with Section 409A of
the Code and, if applicable, fall within the “short-term deferral” exception of
Section 457A of the Code, and shall be interpreted accordingly. Notwithstanding
anything in this Agreement to the contrary, to the extent that this Award
constitutes a deferral of compensation to which Section 409A of the Code
applies:


(a)
For purposes of any amount that becomes vested and payable upon a termination of
employment, a termination of employment will be deemed to have occurred only at
such time as the Participant has experienced a “separation from service” as such
term is defined for purposes of Section 409A of the Code.



(b)
If any amount subject to this Award shall become vested and payable as a result
of the Participant’s separation from service at such time as the Participant is
a “specified employee” within the meaning of Section 409A of the Code, then no
payment shall be made, except as permitted under Section 409A of the Code, prior
to the first business day after the earlier of (i) the date that is six months
after the Participant’s separation from service or (ii) the Participant’s death.
Unless a specified employee identification policy as contemplated by
Section 409A of the Code has been adopted by the Company, specified employees
will be identified in accordance with the default provisions specified under
Section 409A of the Code.



(c)
To the extent applicable, “Disabled” or “Disability” shall be defined in a
manner consistent with Treasury Regulation 1.409A-3(i)(4).



19.No Transfer. Subject to any exceptions set forth in this Agreement or the
Plan, the Units may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered by the Participant, and shall not be subject
to execution, attachment or similar process, except by will or the laws of
descent and distribution.


20.Successors and Assigns. This Award shall be binding upon and inure to the
benefit of the Company and its successors and assigns, and of the Participant
and the beneficiaries, executors, administrators, heirs and successors of the
Participant. If the Participant is employed by a business unit of the Company
which is sold or transferred, the Company shall request the purchaser of such
business unit (the “Purchaser”) to fully assume the obligations of the Company
under this Award or provide a substitute or replacement award of equal economic
value, as determined by the Committee. If a Purchaser declines to assume such
obligations or provide such a substitute or replacement award, the Company shall
remain obligated under the terms of this Award; provided that the Company may
condition vesting on the Participant’s continued employment with the Purchaser,
subject to applicable law.


21.Amendment; Waiver. The Committee at any time, and from time to time, may
amend the terms of this Agreement; provided, however, that the rights of the
Participant shall not be materially adversely affected without the Participant’s
written consent (except to the extent permitted under the Plan). Any right of
the Company contained in this Agreement may be waived in writing by the
Committee. No waiver of any right hereunder by any party shall operate as a
waiver of any other right, or as a waiver of the same right with respect to any
subsequent occasion for its exercise, or as a waiver of any right to damages.


22.Notice. Any notice necessary under this Award shall be addressed to the
Corporate Secretary of the Company at the Company’s principal executive offices
and to the Participant at the address appearing in the personnel





--------------------------------------------------------------------------------





records of the Company for such Participant or to either party at such other
address as such party, hereto, may hereafter designate in writing to the other.
Any such notice shall be deemed effective upon receipt thereof by the addressee.
 
23.Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


24.Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.


25.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Bermuda.


26.Entire Agreement. This Agreement (including Annex A), the Plan, and the rules
and procedures adopted by the Committee, contain all of the provisions
applicable to this Award and no other statements, documents or practices may
modify, waive or alter such provisions unless expressly set forth in writing,
signed by an authorized officer of the Company and delivered to Participant.


27.Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.


     OneBeacon Insurance Group, Ltd.


            
By:__________________________________     By:________________________________
<first><last>                 T. Michael Miller
President and Chief Executive Officer




Award Details:
2017-2019 Performance Unit Plan - CR
<# Units> Units Granted








Annex A





--------------------------------------------------------------------------------





2017-2019 PERFORMANCE PERCENTAGE


Combined Ratio
 
Combined Ratio
for the Award Period
Performance
Percentage
Maximum
91.5% or lower
200%
Target
96.5%
100%
Threshold
101.5% or higher
0%



* “Combined Ratio” means reported GAAP Combined Ratio for the underwriting
reportable segments (currently defined as the summation of the Specialty
Industries and Specialty Products reportable segments, to be adjusted to include
any additional underwriting reportable segments in the future).
* The Combined Ratio for the Award Period as a whole will be the average (mean)
of the Combined Ratio for each of the three Performance Periods. Combined Ratio
will be calculated to the nearest one-tenth of one percent. “Performance Period”
means each of the fiscal years of the Company ending December 31, 2017, 2018 and
2019, respectively.
* Linear interpolation applies between data points (i.e., between threshold and
target, and between target and maximum).







